Citation Nr: 1025834	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than October 9, 2003, 
for the award of special monthly pension based on the need for 
aid and attendance.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1979.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO's) in Phoenix, 
Arizona, and San Diego, California.  The appellant's claim is now 
in the jurisdiction of the RO in Seattle, Washington.  

In February 2008, the appellant testified at a Board hearing at 
the Seattle RO.  In April 2008, the Board remanded the matter for 
due process considerations.  In a May 2009 decision, the Board 
granted an earlier effective date of October 24, 1991, for the 
award of nonservice-connected pension benefits, and an earlier 
effective date of October 9, 2003, for the award of special 
monthly pension based on the need for aid and attendance.

The appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in February 2010, the appellant's 
attorney and a representative of VA's General Counsel filed a 
joint motion for partial remand.  In a March 2010 order, the 
Court granted the motion, vacated that portion of the Board's May 
2009 decision denying an effective date earlier than October 9, 
2003, for the award of special monthly pension based on the need 
for aid and attendance, and remanded the matter to the Board for 
readjudication.  The Board's May 2009 decision was otherwise left 
intact.  Thus, the sole issue currently before the Board is as 
set forth in the cover page of this decision.

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

In the February 2010 joint motion discussed above, the parties 
indicated that in its May 2009 decision, "the Board failed to 
adjudicate Appellant's claim that CUE [clear and unmistakable 
error] existed in the February 1993 rating decision as to its 
denial of an earlier effective date than October 9, 2003, for SMP 
[special monthly pension] on the basis of the need for the 
regular aid and attendance of another person."  See February 
2010 joint motion at page 6.  

Since the February 2010 joint motion, the appellant's attorney 
has both clarified the appellant's contentions regarding CUE in 
the February 1993 rating decision and raised an additional 
allegation of CUE in another rating decision.  Specifically, in 
May 2010 written arguments, the appellant's attorney argued that 
both the February 1993 rating decision discussed above, as well 
as an October 1993 rating decision, were clearly and unmistakably 
erroneous in denying special monthly pension based on the need 
for aid and attendance.  

The appellant's challenge to the February and October 1993 rating 
decisions denying special monthly pension have not yet been 
specifically adjudicated by the RO.  The pending CUE claims are 
inextricably intertwined with the issue of entitlement to an 
earlier effective date earlier than October 9, 2003, for the 
award of special monthly pension based on the need for aid and 
attendance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Because the RO has not yet had the opportunity to 
address the CUE claims in full, the Board must defer 
consideration of the earlier effective date appeal pending the 
RO's consideration of the CUE claims in the first instance.  See 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

The parties' February 2010 joint motion also noted that in 
addition to alleging clear and unmistakable error in prior rating 
decisions, the appellant had also argued that "his failure to 
file timely [notices of disagreement]" with the February and 
October 1993 rating decisions, as well as determinations in 
December 1995, January 1997, April 1997, and July 1998, "was the 
direct result of his cognitive impairment," warranting the 
application of the doctrine of equitable tolling.  See February 
2010 joint motion at 2-3.  The parties determined that the 
Board's discussion of the issue in its May 2009 decision was 
inadequate and directed the Board to "determine if Appellant has 
alleged facts to show entitlement to equitable tolling."  See 
joint motion at page 3.  

The Board notes that the doctrine of equitable tolling is an 
evolving area of VA jurisprudence.  See e.g. Henderson v. 
Shinseki, 589 F.3d 1201 (Fed. Cir. 2009), cert. granted - S.Ct. - 
2010 WL 752370 (U.S. June 28, 2010).  Given the fluid nature of 
the jurisprudence, it is not well settled that equitable tolling 
due to mental incapacity applies to the filing of a notice of 
disagreement in a VA compensation claim.  See e.g. Percy v. 
Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory 
language for the NOD filing time limit is mandatory and 
jurisdictional in nature).  The Board is bound by the law of the 
case and will, pursuant to the joint motion, consider whether the 
appellant "has alleged facts to show entitlement to equitable 
tolling" in its future decision in this appeal.  In the 
meantime, the appellant's attorney is reminded that the appellant 
has the right to submit additional evidence and argument while 
the matter is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the appellant's 
claims of clear and unmistakable error in 
February 1993 and October 1993 rating 
decisions denying special monthly 
compensation based on the need for aid and 
attendance.  If the determination is 
adverse to the appellant, the RO should 
readjudicate the issue of entitlement to an 
effective date earlier than October 9, 
2003, for the award of special monthly 
pension based on the need for aid and 
attendance, considering all the evidence of 
record.  The appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



